Citation Nr: 0501757	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-07 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The Board notes that in the December 2004 Informal Hearing 
Presentation the appellant's representative may have raised 
the issue of clear and unmistakable error (CUE) regarding the 
January 1996 rating decision which assigned a 30 percent 
disability evaluation to the veteran's post-traumatic stress 
disorder (PTSD).  Accordingly, this matter is referred to RO 
for any appropriate adjudication.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in November 2001. The death certificate 
lists the cause of death as blunt chest injuries.  The death 
certificate describes how the injury occurred as: driver of 
auto in collision with auto.

3.  At that time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD).  

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
service connected disability or his period of active duty 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed January 2003 and August 2003 rating 
decisions, a February 2004 statement of the case (SOC), and a 
supplemental statement of the case (SSOC) dated in July 2004 
that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the appellant to prevail on her claims.  

In addition, in a July 2002 letter, the RO notified the 
appellant of the evidence needed to substantiate her claim 
and offered to assist her in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also informed of what she could do to help with 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOC and notice letter dated in July 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, VA has associated with the 
claims folder the veteran's service medical records, 
outpatient treatment reports, the veteran's death 
certificate, and the police report pertaining to the 
veteran's accident.  The appellant has not identified any 
additional evidence pertinent to her claim, not already of 
record, and there are no additional records to obtain.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate her claim, as 
well as the respective responsibilities of herself and VA as 
it pertains to her claim.  Given the foregoing, the Board 
concludes that VA has satisfied the notice and assistance 
provisions as found in the VCAA.  

Laws/Regulations

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Analysis

The veteran died in November 2001. The death certificate 
lists the cause of death as blunt chest injuries.  The death 
certificate describes how the injury occurred as: driver of 
auto in collision with auto.  At the time of his death, 
service connection was in effect for PTSD.  As an initial 
matter, the Board notes that service connection was not in 
effect for blunt chest injuries, nor does the appellant 
allege that the blunt chest injuries are directly related to 
the veteran's period of active service.

The appellant argues that the veteran's service-connected 
PTSD was a proximate or contributory cause of his death.  In 
her February 2004 VA Form 9 the appellant alleges that due to 
his service connected PTSD, the veteran experienced "lots of 
nightmares and also many flashbacks.  Automobile traffic when 
he was driving would trigger flashbacks.  Instead of reacting 
to other cars on the highway, he would have a flashback & 
freeze, not moving or anything."  She also stated that 
during their married life together they narrowly missed being 
in several accidents due to these flashbacks.  That in 
November 2001 her husband saw the car coming towards them, 
but instead of continuing across the street, he had a 
flashback and stopped the car right there.  The oncoming car 
was unable to stop and crashed into their car.  The veteran 
died from the injuries he sustained in that car accident.  

The appellant has submitted the Office of the Medical 
Investigator's report regarding the veteran's fatal accident.  
The November 2001 report lists the cause of death as blunt 
chest injuries and manner of death as accident.  The post 
mortem examination revealed severe injury of the chest with 
bilateral rib fractures and blood within the chest.  No 
alcohol or drugs of abuse were detected in the veteran's 
blood and the manner of death was asserted as an accident.  
Also of the record is the police report regarding the 
November 2001 accident.  The Fatal Accident Face Sheet states 
in the Investigation portion "the crash was unavoidable by 
Vehicle #1 and caused by driver error (failing to yield to 
oncoming traffic) by Driver #2;" the veteran was specified 
as Driver #2.  The conclusion further asserted that "there 
was no fault on the part of Driver #1.  Had Vehicle #2 not 
entered the intersection in front of Vehicle #1, the crash 
could have been avoided.  The Board notes that neither the 
autopsy or the police report indicate that the veteran 
experienced a flashback related to his PTSD which caused him 
to freeze and resulted in his fatal car accident.  Rather the 
police report concluded that it was the veteran's failure to 
yield to oncoming traffic that resulted in the car crash.

The Board notes that the medical evidence of record is silent 
as to complaints of or treatment for flashbacks related to 
the veteran's service connected PTSD. Moreover, the appellant 
herself testified at her May 2004 regional office hearing 
that the veteran never sought treatment with regards to 
flashbacks related to his PTSD.  Additionally, she testified 
that she had no evidence that the veteran experienced a 
flashback to cause the accident.  

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death as listed on the death certificate was blunt 
chest injuries.  The appellant has not presented any medical 
evidence that the veteran's service connected PTSD was a 
proximate or contributory cause to the veteran's cause of 
death.  Nor has the appellant presented evidence that the 
veteran, during his lifetime, experienced flashbacks related 
to his PTSD that caused him to freeze and that in November 
2001 he experienced such a flashback, which resulted in his 
fatal accident.  The Board finds that no competent medical 
evidence has been submitted which establishes a relationship 
between the cause of the veteran's death and his service 
connected PTSD.  The appellant's personal opinions, offered 
without the benefit of medical training or expertise, is not 
competent evidence required to determine an etiologic 
relationship between the cause of the veteran's death and 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A.       §§ 1110, 1310, 5107(b); 
38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


